UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1467



ROSARIO A. FIORANI, JR.,

                Plaintiff - Appellant,

          v.


ALBERT LOWRY; EDUCATION ADVANCEMENT INSTITUTE; ENTREPRENEURIAL
SERVICES; ADAM LEVINE; SETH CHARLES BERENZWEIG; SARAH ZAFINNA,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:08-cv-00348-LMB-BRP)


Submitted:   July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Rosario A. Fiorani, Jr., appeals the district court’s

order dismissing his “Petition and Motion for Restraining Order and

Order      to    Vacate   Unconstitutional    Circuit      Court’s   Order   on

Violations of Plaintiff’s Civil Rights under 42 U.S.C. § 1983,” and

his “Extraordinary Complaint and Motion for Removal under 28 U.S.C.

§   1443    on     Constitutional   and   Civil   Rights    Violations,”     and

dismissing without prejudice his “Notice of Removal under 28 U.S.C.

§ 1443.”        We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Fiorani v. Lowry, No. 1:08-cv-00348-LMB-BRP (E.D. Va. Apr.

21, 2008).        We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -